     Case 4:19-cv-00226 Document 65 Filed on 04/06/20 in TXSD Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

RUSSELL, et al,                        []
    Plaintiffs                         []
                                       []            No. 4:19-cv-00226
v.                                     []            Hon. Lee H. Rosenthal
                                       []            U.S. District Judge
HARRIS COUNTY, TEXAS, et al,           []
    Defendants                         []

                 STATEMENT OF SHERIFF ED GONZALEZ

      For many reasons, this Court has in the past few days expressed reluctance to

intervene in the internecine struggles surrounding Harris County jail releases. The

Court hoped the parties could agree on a solution, while acknowledging the

unhappiness of all parties.

      The Sheriff is the keeper of the jail. He too desired a solution to the impending

dangers of the COVID-19 crisis. Yet he now finds himself pulled in several

directions. A brief review of the last week illustrates the predicament:

      • After many days of inaction, Plaintiffs on March 27, 2020 filed an

         application for a temporary restraining order.        They broadly sought

         individualized bail hearings for all felony detainees who remained in jail

         simply because they could not afford to pay bail, else they should be

         promptly released. According to Plaintiffs, bail was set without taking into


                                            1
Case 4:19-cv-00226 Document 65 Filed on 04/06/20 in TXSD Page 2 of 5




    account the person’s ability to pay, risk of flight or danger to the

    community.

 • The parties spent the ensuing weekend negotiating and nearly reaching

    agreement to release only non-violent jail detainees.

 • Before the agreement could be finalized, the Governor, on March 29,

    issued his Executive Order banning releases of those arrested for or

    previously convicted of violent crimes. Progress stopped as the parties and

    this Court grappled over the scope of the EO.

 • On April 1, County Judge Hidalgo promulgated her order. Deferential to

    the Governor’s EO, Judge Hidalgo ordered non-violent detainees with no

    prior history of violent convictions to be released. The parties scurried to

    implement the order.

 • Just as the first few detainees had been released on April 3, Judge Ritchie

    suddenly ordered the Sheriff to “ignore and wholly disregard” Judge

    Hidalgo’s order, effective immediately, and threatened to hold the Sheriff

    in contempt if detainees were released pursuant to the County Judge’s

    order. At the same time, Judge Ritchie issued a separate order slightly

    expanding his prior list of non-violent crimes which the felony judges were

    asked to release.



                                    2
     Case 4:19-cv-00226 Document 65 Filed on 04/06/20 in TXSD Page 3 of 5




      In a matter of a few days, then, the Sheriff faced three conflicting orders from

three different officials. The already slow machinery of jail release ground to a halt.

But the health crisis respects no orders. The virus cares not for the turf wars of

government.

      The Court asked the parties how Judge Ritchie’s order impacted the two

pending TRO motions. The simple, precise answer is not at all. This Court’s

jurisdiction and authority derive from the U.S. Constitution, the supreme law of the

land. The Court understandably prefers not to exercise that authority, wanting a

more fulsome record. But this Court alone can wield the power of the Constitution.

All Judge Ritchie’s order did was underscore the need to act.

      In the O’Donnell case, the Sheriff stood up for those who could not afford to

pay bail. He recognizes this felony case is more difficult, and he must always protect

public safety, even in times of crisis and perhaps especially so. He agrees with the

Court that the harder questions of permanent felony bail reform should be left for

another day. But he also believes that the same principles that arose in O’Donnell—

namely, that a person cannot be detained without individualized consideration of

their ability to pay, risk of flight, or danger to the community—apply regardless of

charge.

      Like the Court, the Sheriff hopes the parties, with continued discussion, can

reach agreement on a plan for broader releases of jail detainees. Perhaps by the time

                                          3
     Case 4:19-cv-00226 Document 65 Filed on 04/06/20 in TXSD Page 4 of 5




of the hearing tomorrow the parties will be able to report on progress. But if progress

is not made, the Sheriff urges the Court to order, as an independent exercise of its

constitutional powers, the release of any non-violent detainees who have no prior

conviction of a serious violent crime or no prior conviction of any violent crime in

the past 10 years and who do not pose a risk to public safety. Such an order would

fit within the Governor’s EO and would also cut the Gordian knot that currently

impedes the Sheriff from acting.

      It may not be enough, but it would be a good start.

                                        Respectfully submitted.

                                        /s/ Murray Fogler
                                        Murray Fogler
                                        FOGLER, BRAR, O’NEIL & GRAY, LLP
                                        S.D. Tex. No. 2003
                                        State Bar No. 07207300
                                        mfogler@foglerbrar.com
                                        909 Fannin, Suite 1640
                                        Houston, Texas 77010
                                        Tel: 713.481.1010
                                        Fax: 713.574.3224

                                        Victoria Jimenez
                                        Legal Director
                                        Harris County Sheriff’s Office
                                        1200 Baker St.
                                        Houston, Texas 77002
                                        Tel: 346.286.1588
                                        Victoria.Jimenez@sheriff.hctx.net

                                        ATTORNEYS FOR SHERIFF ED GONZALEZ



                                          4
     Case 4:19-cv-00226 Document 65 Filed on 04/06/20 in TXSD Page 5 of 5




                        CERTIFICATE OF SERVICE

      I certify that on April 6, 2020, a copy of this document was served on counsel

of record via electronic filing in accordance with the USDC Southern District of

Texas Procedures for Electronic Filing.

                                      /s/ Murray Fogler
                                      Murray Fogler




                                          5
